Citation Nr: 0825620	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from October 1946 to March 
1948.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
for many years thereafter, and is not otherwise related to 
such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2005 and July 2005.  Complete notice 
was sent in a March 2006 letter, and the claim was 
readjudicated in a December 2007 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  The Board observes that no VA 
examination was conducted to obtain an opinion as to the 
etiology and severity of the veteran's disabilities.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

This standard is not met in the present case because there is 
no indication that the claimed disability began in service or 
is otherwise associated with service.  The veteran's 
discharge physical examination shows that his hearing was 
normal and does not refer to treatment for any in-service 
injury.  No medical evidence has suggested a causal 
relationship between his current hearing loss and the 
veteran's time in service.  Furthermore, he has not reported 
continuous symptomatology of hearing loss since separation.  
As discussed below, the earliest medical report in evidence 
indicating hearing loss is dated in October 1994, more than 
46 years after the veteran was discharged.  Therefore, VA was 
not required to conduct an examination.

The RO has been unable to obtain the veteran's complete 
service records as they were likely destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC).  The RO 
sought alternate source development of the evidence, and the 
veteran assisted in the effort to reconstruct his service 
medical records by completing NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  However, the 
NPRC has been unable to reconstruct the record.  The only 
document in the claim file from the veteran's period of 
service is a report of his separation physical examination 
performed in March 1948, which shows normal hearing and no 
reference to an in-service injury.  The Board recognizes 
that, where relevant records are unavailable because of the 
NPRC fire, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a) 
(2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. §§1110 and 
1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 
159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The veteran contends that his current hearing loss is a 
result of noise trauma he experienced in service from 
howitzer fire during basic training.  He states that his 
hearing has gradually worsened since that time and that he 
has not been exposed to any other loud noise from 
occupational or recreational activities.  In support of his 
contentions, he has submitted a photograph of himself in 
service standing beside a howitzer. 

The claims file contains a report of the veteran's separation 
physical examination performed in March 1948.  This is the 
only document in the claims file from the veteran's service 
medical records, and it appears to have been added to the 
file in 1948, before the NPRC fire.  At the time of the 
separation physical, his hearing was found to be 15/15 for 
whispered and spoken voice, in both ears.  15/15 is normal.  
Smith v. Derwinski, 2 Vet. App. 137 (1992).  The report does 
not indicate that the veteran complained of hearing loss or 
that he was on any special profile for hearing problems.  No 
defects were noted. 

The claims file contains private medical treatment records 
dated between October 1994 and September 2005, which note 
that the veteran had hearing loss, but make no mention of 
date of onset or possible etiology.  An October 1994 entry 
notes that the veteran had new hearing aids at that time.  An 
audiogram was performed by a private audiologist in December 
2003, but the data are presented in graph form only and not 
numerically recorded; therefore, the Board is unable to 
interpret the results.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  The evidence also indicates that the veteran 
purchased two hearing aids later that month.  

The evidence includes VA outpatient treatment records dated 
in March 2002 and March 2004.  The March 2002 record notes 
that the veteran denies hearing loss.  No audiological tests 
were performed at either appointment.  

The private medical records indicate that the veteran 
currently has hearing loss.  To establish service connection 
for this condition, the evidence must show that it began or 
was aggravated during the veteran's military service, or that 
an event in service caused the subsequent disability.  

The evidence does not indicate that the veteran's hearing 
loss began in service.  The Board does not dispute the 
veteran's contention that he fired howitzers during basic 
training; however, while he may have been exposed to noise 
during service, his 1948 separation examination shows that 
his hearing was found to be normal when he was discharged.  
In addition, the veteran did not report any hearing problems 
at his separation examination, which also supports a finding 
that his hearing was not impaired when he left service.

Service connection can be established for hearing loss that 
first met the regulation's requirements after service if all 
of the evidence indicates that a current disability is the 
result of an injury or disease incurred in service.  Hensley, 
5 Vet. App. at 159.  

On his April 2004 claim form, the veteran reported that his 
hearing has gradually worsened since his service; however, 
the record does not show evidence of continuity of 
symptomatology since service.  The veteran has not proffered 
any evidence of complaint, treatment, or diagnosis of hearing 
impairment prior to October 1994.  That the disability 
manifested so many years after service weighs against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).  Additionally, although the 
veteran's hearing loss is noted in several places in his 
medical records, no doctor has linked his disability to 
military service.  His private physician has offered no 
opinion as to the etiology of his hearing loss.  As there is 
no evidence showing a chronic condition since service, and no 
medical opinion linking the veteran's current hearing loss to 
his service, there is no basis for granting service 
connection.  

The Board acknowledges the veteran's contention that his 
hearing loss began in service as a result of noise exposure 
and notes that he is competent to describe his experiences in 
service and his symptomatology.  As a layperson, however, his 
personal belief that exposure to noise from howitzer fire 
caused his present hearing loss does not constitute competent 
medical evidence of causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board concludes that the evidence of record weighs 
against a finding of service connection for hearing loss; 
therefore the benefit-of-the-doubt rule does not apply.  The 
claim for service connection for bilateral hearing loss must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


